Citation Nr: 0738603	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-32 251	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
postoperative residuals of right testicular rupture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 1994 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision issued in 
December 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky which, inter 
alia, granted service connection for post-operative residuals 
of a right Achilles tendon rupture (also claimed as right 
ankle sprain dislocation) at a 20 percent disability rating 
and for postoperative residuals of a right testicular rupture 
at a noncompesable disability rating.  In January 2003, the 
veteran's claims file was transferred to the RO in San Juan, 
Puerto Rico and later that month to the RO in St. Petersburg, 
Florida.  

In a statement dated and faxed to the Board on April 16, 
2004, the veteran stated that he would not be able to attend 
his videoconference hearing.  His request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2007).  

In March 2005, the Board denied an initial rating in excess 
of 20 percent for post-operative residuals of a right 
Achilles tendon rupture (also claimed as right ankle sprain 
dislocation); as such this issue is no longer on appeal.  In 
the March 2005 action, the Board also remanded the issue of 
an initial compensable rating for postoperative residuals of 
a right testicular rupture at a noncompensable disability 
rating for further development; this issue is again before 
the Board for further appellate review.


FINDINGS OF FACT

The veteran's postoperative residuals of right testicular 
rupture is not characterized by complete atrophy of both 
testes.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
postoperative residuals of right testicular rupture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1-4.10, 4.115b, Diagnostic 
Codes 7523, 7599 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter sent to the 
appellant in April 2005 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in April 2006, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examinations in August 2005 and January 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran asserts that his service-connected postoperative 
residuals of right testicular rupture are more severe than 
the assigned noncompensable disability rating suggests and 
that his disability warrants a compensable rating.  The 
veteran is service-connected at noncompensable disability 
rating under Diagnostic Codes 7599-7523.  Disabilities may be 
rated by analogy to a closely related disease where the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2007).  The veteran's postoperative residuals of right 
testicular rupture are rated at a noncompensable disability 
rating under Diagnostic Code 7523 for complete atrophy of the 
testes.  Under Diagnostic Code 7523, a noncompensable 
disability rating is assigned when there is atrophy of one 
testis and a 20 percent disability rating is assigned when 
there is atrophy of both testes.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523.

A July 2002 VA examination report reflects that the veteran's 
testes were descended with no scrotal masses and scrotal 
reflexes were present.  There were no inguinal hernias or 
nodes palpated.  A February 2003 scrotal ultrasound revealed 
that the right side of the scrotum showed a normal right 
testis and no evidence of any hydrocele or varicocele, that a 
cyst was seen in the head of the right epidiymus and that the 
left side of the scrotum showed a normal left testicle with 
no hydrocele or varicocele.  The impression was that the 
unltrasound demonstrated normal testes.    

A March 2003 VA medical record shows that the veteran 
reported pain in his right testicle during sexual intercourse 
and that he had no hematuria, no burning and no history of 
sexually transmitted diseases or urinary tract infections.  A 
May 2003 VA medical record shows that the veteran was seen in 
the urology clinic with a history of right testicle injury 
requiring reconstruction, recently with lower urinary tract 
symptoms and mild to moderate chronic pain, that he had a 
cystoscopy in March 2003 which showed no pathology, had mild 
discomfort when voiding and no orchalagia.  The assessment 
was mild urethritis-like symptoms and that his work-up was 
negative.  An October 2003 VA medical record shows that the 
veteran had right testicular pain during pain during sexual 
relations and reflected that he had a right epididimal cyst 
by ultrasound and urethritis on cystoscopy.  A January 2004 
VA medical record shows that the veteran reported continued 
pain at the site of the scar on the right scrotum and that 
the pain worsened with intercourse and before ejaculation.  
He had no infection, exudate, fever or utis.  The plan was to 
obtain a pain consult, as the pain was felt to be neurologic 
in etiology.  A February 2004 VA medical record reflects that 
the veteran had suffered a right testicular injury during a 
martial arts competition in Japan and that the injured right 
testis was reconstructed through a scrotal incision.  Since 
that time the veteran had superficial scrotal pain during 
sexual intercourse and some deeper pain when ejaculating.  A 
sperm analysis was done which showed that all parameters were 
normal except a sperm count of 42 (60-150 M/ml).  A January 
2004 scrotal ultrasound revealed that the right side of the 
scrotum showed a normal right testis and mild varicocele and 
a 7 millimeter cyst in the head of the right epididimus.  The 
left side of the scrotum showed a normal left testis and mild 
varicocele.  The assessment was status post right scrotal 
reconstruction with testicular symptoms, persistent right 
scrotal pain and a slightly reduced sperm count on one sperm 
analysis.  

An August 2005 VA examination shows that both of the 
veteran's testicles were descended and that it appeared that 
the right testicle was slightly smaller than the 
contralateral uninvolved left testicle.  There was no 
evidence of a testicular mass on physical examination.  The 
phallus was within normal limits and the digital rectal 
examination revealed a 30 gram benign feeling prostate with 
no distinct nodularity.  There was no evidence of cellulitis 
or any significant epididymal orchitis or scrotal pathology, 
which is recognizable rather on physical examination.  The 
examiner's impression was that the veteran had a longstanding 
history of right orchalgia.  The veteran reported a history 
of right testicular trauma, and it is as likely as not that 
his right orchalgia is related to his previous right 
testicular trauma.  The examiner opined that the veteran's 
life was significantly affected by the discomfort, however, 
these subjective symptoms and objective findings were only 
remarkable for a smaller right testicle, which is the 
involved site.  Although his subjective symptoms affected his 
career, it should not prevent him from gainful employment.  
He had held a job for three years and had not missed any work 
time due to his scrotal discomfort.  A January 2006 addendum 
to the examination shows that the veteran's surgical scar on 
his right testicle was not tender on the examiner's physical 
examination although the veteran had reported right 
orchalgia.  The examiner observed that the veteran's right 
testicle was slightly smaller and in size this was greater 
than 50 percent on the contralateral testicle, the left side.  
Therefore, it was not less than half the size of the left 
testicle.  Therefore, the veteran's orchalgia had minimal 
physical findings to support.  There was no evidence of 
significant right testicular atrophy nor cellulitis, 
tenderness or swelling of the involved right testicle. 

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a compensable 
disability rating for his postoperative residuals of right 
testicular rupture.  To warrant a compensable disability 
rating, he would need to have atrophy of both testes; 
however, all of his medical records and his August 2005 VA 
examination and January 2006 addendum reflect that his left 
testicle was uninvolved and was normal.  The veteran had a 
normal right testis, mild varicocele and a 7 millimeter cyst 
in the head of the right epididimus and orchalgia, or chronic 
pain, of the right testicle.  This does not warrant a 20 
percent disability rating under Diagnostic Code 7523.  

The Board also notes Diagnostic Code 7523 requires 
consideration of additional benefits for Special Monthly 
Compensation (SMC) under 38 C.F.R. § 3.350.  SMC is 
appropriate when a veteran, as the result of a service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  The testicles 
are considered creative organs.  Loss of use of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or other 
creative organ.  Loss of use of one testicle will be 
established during examination by a board that finds: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle; 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i). 38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (1) (2007).

In the present case, the medical evidence does not 
demonstrate any of the conditions enumerated above for loss 
of use of a creative organ.  The January 2006 addendum 
reflected that the veteran's right testicle was not less than 
half the size of the left testicle.  In addition, while a 
biopsy was not recommended, a sperm analysis was done in 
February 2004 which showed that all parameters were normal 
except a sperm count of 42 (60-150 M/ml).  Therefore, SMC for 
the loss of use of a creative organ is not warranted.  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensable disability rating 
from the date of his claim for his postoperative residuals of 
right testicular rupture.  Therefore, the assignment of 
staged evaluations in this case is not necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's postoperative residuals 
of right testicular rupture.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  There is no evidence of record that the 
veteran's service-connected postoperative residuals of right 
testicular rupture cause marked interference with employment, 
or necessitate frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  


ORDER

A compensable disability rating for postoperative residuals 
of right testicular rupture is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


